Citation Nr: 1724565	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and recurrent acute bronchitis, and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office in Newark, New Jersey, which in pertinent part, denied the benefit sought on appeal.

This claim was previously denied in a February 2016 Board decision.  The Veteran appealed the denial of his claim to the Court of Appeals of Veterans Claims (Court).  In an April 2017 Order, the Court endorsed the parties' April 2017 Joint Motion for Remand, vacated the Board's 2016 denial, and remanded for compliance with the Joint Motion.

The Veteran testified before the undersigned at a November 2011 hearing at the Newark RO.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 Joint Motion, the parties agreed that the Board relied on an inadequate VA medical opinion in denying the Veteran's claim for service connection for respiratory disorders, to include as secondary to his service-connected PTSD.  Specifically, the parties found that the Board erred by relying on a September 2015 VA addendum medical opinion that was inadequate and not compliant with the Board's June 2015 remand instructions.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

As a matter of history, VA obtained an October 2014 VA examination report, which contains a diagnosis of "Allergic rhinitis" and the opinion that "[i]t is less likely than not that the Veteran's allergic rhinitis or recurrent acute bronchitis is caused or aggravated by his only service-connected disability, which is PTSD." The Board previously found that this 2014 VA examination report inadequate in that it only contained a rational that addressed proximate causation and there was no rationale for why the PTSD did not proximately aggravate the allergic rhinitis.  As a result, in the June 2015 remand, the Board instructed the VA examiner to provide reasons for why the Veteran's allergic rhinitis or recurrent acute bronchitis were not aggravated by the service-connected PTSD disability.  

An addendum opinion was obtained in September 2015.  However, as pointed out by the parties to the Joint Motion, the VA examiner only addressed acute bronchitis, and not allergic rhinitis, as requested by the Board's June 2015 remand instructions.  The parties agreed that the September 2015 VA addendum opinion was not adequate for rating purpose and not compliant with the Board's June 2015 remand instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998)

The parties agreed that a new VA medical opinion should be obtained on remand. The duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that form the Joint Motion, and as such, the Board must remand these issues.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

A remand also affords the Veteran initial consideration of additional evidence he has submitted in support of his claim since it was last adjudicated by the RO in a September 2015 supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum medical opinion from the examiner who rendered the September 2015 VA medical opinion.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination if it is not found to be necessary.  The entire record should be made available to and reviewed by the VA examiner. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis is aggravated by a service-connected PTSD disability.  

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

A rationale for all opinions expressed should be provided. If the physician cannot respond without resorting to speculation, the physician should explain why a response would be speculative.

2.  Thereafter, readjudicate the claim based on all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




